                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 CARLOS A.,                                             Civil Action No. 18-13356 (SDW)

                Petitioner,

        v.                                                          OPINION

 CHARLES GREEN,

                Respondent.


WIGENTON, District Judge:

       Presently before the Court is the pro se petition for a writ of habeas corpus of Petitioner,

Carlos A., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Following an order to answer, the

Government filed a response to the petition (ECF No. 6), to which Petitioner has replied. (ECF

No. 7). On December 14, 2018, the Government filed a sur-reply (ECF No. 8). On or about

January 2, 2019, Petitioner filed a response to the sur-reply in the form of a self-styled motion

seeking a remand. (ECF No. 9). For the following reasons, this Court will grant Petitioner’s

habeas petition, will order the Government to provide Petitioner with a bond hearing, and will in

turn deny Petitioner’s motion seeking a remand as moot.



I. BACKGROUND

       This Court summarized the factual background of Petitioner’s immigration detention as

follows in its opinion denying his previous habeas petition without prejudice:

               Petitioner is a native and citizen of the Dominican Republic who
               entered the United States in July 1989 and has remained in the
               country since that time as a lawful permanent resident. (ECF No. 1
               at 5). During his time in this country, Petitioner has received
               convictions for multiple drug related offenses including convictions

                                                1
               for possession of a controlled substance with intent to distribute in
               both 2002 and 2004. (Id. at 6). Based on this criminal history,
               immigration officials took Petitioner into custody on or about June
               5, 2017, and have held him pursuant to 8 U.S.C. § 1226(c) since that
               date. (Id.).

                       Petitioner first appeared before the immigration courts on
               June 15, 2017. (Document 1 attached to ECF No. 6 at 1). On June
               15, 2017, Petitioner requested and was granted an extension of time
               so that he could prepare his case. (Id. at 1-2). On July 19, 2017,
               Petitioner again requested an extension, and his hearing was
               continued to August 17, 2017. (Id. at 2). Petitioner thereafter
               requested another continuance, and his hearing was rescheduled for
               September 20, 2017. (Id.). On September 20, 2017, however,
               Petitioner filed a motion to substitute counsel, which was granted.
               (Id.). Petitioner apparently also both requested more time to prepare
               and filed a motion to terminate removal proceedings at that time.
               (Id.). The assigned immigration judge denied the motion to
               terminate on October 25, 2017, but thereafter granted Petitioner’s
               request for more time and scheduled Petitioner’s next hearing for
               December 7, 2017. (Id.). Petitioner thereafter requested and
               received another continuance through January 3, 2018. (Id.).

                        On January 3, 2018, Petitioner appeared for a hearing before
               an immigration judge and was ordered removed. (Id. at 2-3).
               Petitioner apparently filed no further requests for relief from
               removal. (Id.). On January 23, 2018, Petitioner filed an appeal to
               the Board of Immigration Appeals (“BIA”). (Id.). On May 23,
               2018, the BIA dismissed Petitioner’s appeal and affirmed his order
               of removal. (ECF No. 8). Petitioner then filed a petition for review
               with the Third Circuit Court of Appeals accompanied by a motion
               for a stay of removal. (Id.). On June 18, 2018, the Clerk of the Third
               Circuit entered an order granting Petitioner a temporary stay of
               removal pursuant to a standing order of the Court of Appeals to
               remain in effect until such time as a motions panel decided
               Petitioner’s motion for a stay on the merits. (Third Circuit Docket
               No. 18-2345 at Document No. 3112959248).

Carlos A. v. Green, No. 18-741, 2018 WL 3492150, at *1 (D.N.J. July 20, 2018).

       On November 7, 2018, the Third Circuit vacated the order granting a temporary stay and

entered an order granting Petitioner a stay of removal until his petition for review is decided by

the Court of Appeals as Petitioner “has made a sufficient showing on the merits of [Petitioner’s]



                                                 2
petition for review to warrant such interim relief.” (Third Circuit Docket No. 18-2345 at

Document No. 3113080540). In that order, the Third Circuit also granted Petitioner’s request for

the appointment of counsel and indicated that a briefing schedule on the petition for review would

be set once counsel had been appointed. (Id.). Petitioner is thus now subject to a formal stay of

removal entered by an order of the Third Circuit, and it does not appear that a briefing schedule

has been entered by the Third Circuit as to his petition for review at this time. (Third Circuit

Docket No. 18-2345 Docket Sheet). It thus appears that Petitioner’s litigation of his petition for

review, and in turn his stay of removal, will continue for several months.

       On January 17, 2018, Petitioner filed his first petition for a writ of habeas corpus. (Docket

No. 18-741 at ECF No. 1). Briefing of that petition was completed on June 20, 2018. (Docket

No. 18-741 Docket Sheet). On July 20, 2018, this Court entered an order and opinion denying that

petition without prejudice. Carlos A., 2018 WL 3492150 at *1. In so doing, this Court noted that

               In Dryden [v. Green, No. 18-2686, 2018 WL 3062909 (D.N.J. June
               21, 2018)], this Court held that detention pursuant to § 1226(c) for
               just over a year was not sufficient to render the statute
               unconstitutional as applied to the petitioner in a case where the
               majority of the delay in the petitioner’s removal proceedings was
               the fault of the petitioner and the Government had not acted in bad
               faith nor been responsible for any significant delay. Id. at 5. That
               same reasoning forecloses Petitioner’s request for relief here. As in
               Dryden, Petitioner has been detained pursuant to § 1226(c) for just
               over a year, and during that time has been responsible for virtually
               all of the delay in his removal proceedings. The Government was
               not responsible for any appreciable delay in his proceedings, and the
               immigration courts swiftly decided Petitioner’s case once he ceased
               requesting delays – indeed, the immigration judge held a hearing
               and decided Petitioner’s removability issue on the very same day
               that Petitioner’s hearing was held, and the BIA decided his appeal
               in short order. Given the background of Petitioner’s immigration
               proceedings, and being mindful of the Third Circuit’s admonition in
               Chavez-Alvarez that an alien “should not be rewarded with a bond
               hearing that they would not otherwise get under the statute” because
               the alien had “merely gam[ed] the system to delay their removal,”
               783 F.3d at 476, this Court finds that Petitioner’s continued

                                                 3
                 detention has not become so prolonged that it has become arbitrary
                 and unreasonable, and § 1226(c) is therefore not unconstitutional as
                 applied to Petitioner.

Carlos A., 2018 WL 3492150 at *5. Petitioner thereafter filed his current habeas petition. (ECF

No. 1).



II. DISCUSSION

A. Legal Standard

          Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

          Petitioner contends that his ongoing immigration detention violates his right to Due Process

as he has been held overlong without a bond hearing. Although Petitioner is subject to a final

order of removal, because the Third Circuit has granted him a stay of removal pending the

resolution of his petition for review, he remains detained pursuant to 8 U.S.C. § 1226(c). See, e.g.,

Leslie v. Att’y Gen., 678 F.3d 265, 268-70 (3d Cir. 2014). Petitioner bases his Due Process



                                                   4
argument on the Third Circuit’s decisions in Diop v. ICE/Homeland Sec., 656 F.3d 221, 231-35

(3d Cir. 2011), and Chavez-Alvarez v. Warden York County Prison, 783 F.3d 469 (3d Cir. 2015).

In issuing its decision in Jennings v. Rodriguez, 538 U.S. ---, 138 S. Ct. 830 (2018), however, the

Supreme Court abrogated the direct holdings of both Diop and Chavez-Alvarez. See Borbot v.

Warden Hudson Cnty. Corr. Facility, 906 F.3d 274, 278-79 (3d Cir. 2018).

       As both this Court and the Third Circuit have recognized, however, the abrogation of the

constitutional avoidance holdings of Diop and Chavez-Alvarez did not rob those cases of all

authority – “Jennings did not call into question [the] constitutional holding in Diop [and Chavez-

Alvarez] that detention under § 1226(c) may violate due process if unreasonably long.” Id.; see

also Dryden, 321 F. Supp. 3d at 502. Even after Jennings, the “constitutionality of [§ 1226(c)

detention remains] a function of the length of the detention [and t]he constitutional case for

continued detention without inquiry into its necessity becomes more and more suspect as detention

continues,” and “any determination on reasonableness [must be] highly fact specific.” Chavez-

Alvarez, 783 F.3d at 474-75; see also Diop, 656 F.3d at 232, 234. An alien’s detention will thus

amount to an unconstitutional application of § 1226(c) where the prolonged nature of that detention

becomes “so unreasonable [that it] amount[s] to an arbitrary deprivation of liberty [which] cannot

comport with the requirements of the Due Process Clause.” Dryden, 321 F. Supp. 3d at 502; see

also Demore, 538 U.S. at 432; Chavez-Alvarez, 783 F.3d at 474. Although “aliens who are merely

gaming the system to delay their removal should not be rewarded with a bond hearing that they

would otherwise not get under the statute,” Chavez-Alvarez, 783 F.3d at 476, where an alien’s

detention becomes extremely overlong merely because he has pursued valid challenges to his

removal that detention may eventually become so arbitrary that the Due Process clause requires a

bond hearing. See, e.g., K.A. v. Green, No. 18-3436, 2018 WL 3742631, at * 4 (D.N.J. Aug. 7,



                                                5
2018) (detention of nineteen months in the absence of bad faith on Petitioner’s part warranted a

bond hearing where Petitioner was pursuing a valid petition for review before the Third Circuit

and had received a stay of removal).

       Although, as explained in this Court’s denial of Petitioner’s previous habeas petition,

Petitioner was responsible for nearly all of the initial delay in his removal proceedings, since the

entry of his removal order in January 2018, Petitioner has not appreciably delayed his immigration

proceedings and has instead merely pursued the appeals available to him through an appeal to the

BIA and a petition for review filed with the Third Circuit. The additional year of detention

Petitioner has experienced since his removal order was entered is instead largely attributable to the

time required for the appellate courts to review the merits of his appeals and his motion for a stay

filed in the Third Circuit. Although the Third Circuit has found that his petition for review

presented enough arguable merit to warrant a panel of the Court of Appeals ordering a stay of

removal and appointing counsel for Petitioner, Petitioner’s petition remains pending and the Third

Circuit has yet to enter a briefing schedule. Petitioner has thus been detained for nearly nineteen

months, the vast majority of which is attributable to his having diligently pursued his appellate

rights. Because the Third Circuit has yet to enter a briefing schedule in Petitioner’s petition for

review matter, it likewise fully appears that litigation of Petitioner’s petition shall continue for at

least several more months, a delay for which Petitioner is not responsible Thus, this case is directly

analogous to the factual scenario in K.A., and Petitioner’s current period of detention has become

so prolonged that his continued detention without a bond hearing would amount to an arbitrary

deprivation of liberty. This Court will therefore grant Petitioner’s habeas petition and will order




                                                  6
the Government to provide him with a bond hearing within ten days. 1 Because this Court is

granting Petitioner’s habeas petition, Petitioner’s self-styled motion for a remand shall be denied

as moot.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is GRANTED,

the Government shall provide Petitioner with a bond hearing before an immigration judge within

ten days at which the Government bears the burden of showing that Petitioner is either a danger to

the community or a flight risk, and Petitioner’s motion for a remand (ECF No. 9) is DENIED as

moot. An appropriate order follows.




Dated: January 25, 2019                              s/ Susan D. Wigenton
                                                     Hon. Susan D. Wigenton,
                                                     United States District Judge




1
  At that bond hearing, “‘the Government [will be required] to produce individualized evidence
that [Petitioner’s] continued detention was or is necessary’ to further the goals of §
1226(c)−specifically ensuring that Petitioner presents neither a danger to the community nor a
flight risk.” K.A., 2018 WL 3742631 at *4 (quoting Chavez-Alvarez, 783 F.3d at 477-78.
                                                7
